DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 02/061910 A2 to Eisenhaure et al. 
Eisenhaure et al. clearly teaches an uninterruptible power supply system, comprising: 
an asynchronous machine (10) whose rotor interacts with a flywheel (80); 
wherein the asynchronous machine is fed firstly (see page 6, line 12) from the three-phase supply grid (20) and is fed secondly (see page 6, lines 13-19) with a variable-frequency three-phase current (see page 9, lines 18-30). 
With regards to claim 2, Eisenhaure et al. discloses: 
the flywheel being connected directly to the rotor of the asynchronous machine (see Figures 1-3, 5, and 6). 
With regards to claim 3, Eisenhaure et al. discloses: 
the flywheel being connected to the rotor of the asynchronous machine via a transmission (see page 9, lines 1-5). 
With regards to claim 4, Eisenhaure et al. discloses: 
the transmission has a transmission ratio that increases the speed of the flywheel with respect to the speed of the rotor (see page 9, lines 1-5). 
With regards to claim 6, Eisenhaure et al. discloses: 
the rotor being fed with variable-frequency three-phase current (see page 4, line 31 to page 5, line 13). 
With regards to claim 7, Eisenhaure et al. discloses: 
the rotor being fed from the three-phase supply grid via a frequency converter (see Figure 6). 
With regards to claim 8, Eisenhaure et al. discloses: 
the three-phase supply grid being provided by a distribution grid (see Figure 1). 
With regards to claim 9, Eisenhaure et al. discloses: 
the three-phase supply grid being provided by a transmission grid (see Figure 1). 
With regards to claim 10, Eisenhaure et al. discloses: 
power/time control of the energy charging or energy discharging being provided (see page 3, line 32 to page 4, line 4). 
With regards to claim 11, Eisenhaure et al. discloses: 
a power absorption or a power output is controlled in accordance with the a measured grid frequency (see page 11, lines 19-28). 

With regards to claim 12, Eisenhaure et al. discloses: 
a power absorption or a power output is controlled in accordance with the a grid frequency gradient (see page 11, lines 19-28). 
With regards to claim 13, Eisenhaure et al. discloses: 
a power absorption or a power output is controlled in accordance with the a speed gradient (see page 11, lines 19-28). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 02/061910 A2 to Eisenhaure et al. in view of EP 1 098 422 A1 to Gosebruch. 
Eisenhaure et al. clearly teaches an uninterruptible power supply system as described above (see paragraph 4). 
However, it fails to disclose the transmission being provided with a structure having an infinitely variable transmission ratio. 
Gosebruch discloses a no-break power supply with an electrical machine and a flywheel, comprising: 
a transmission being provided with a structure having an infinitely variable transmission ratio (see paragraph [0007] (page 2, column 2 to page 3, column 3)). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the infinitely variable transmission disclosed by Gosebruch on the uninterruptible power supply system disclosed by Eisenhaure et al., for the purpose of keeping the output speed constant when the input speed varies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        December 29, 2021